DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elias et al. (US 3,850,488).
In respect to claims 1-2 and 5, Elias et al. disclose a hanger bar for having a hanging file on a pair of support rails comprising a body 66 including a first section, second section, and third second, all extending longitudinally across the body and having heights (Fig. 1); the second section extending from the first second, and the third second extending from the second section; wherein the first, second , and third sections, are planar and are angled with respect to a vertical axis when in a vertical orientation (Fig. 5).
In respect to claims 3, 4, and 7, Elias et al. disclose that the angles between the second section and that of the first section and third section, respectively, are 90 degree right angles, wherein the first and third sections are parallel (Fig. 5).  The Examiner considers 90 degrees to be “about 110 degrees”.
In respect to claims 8-9, Elias et al. disclose that the second section is longer than the other two sections (at least in areas, such as notch 54), and also that the third section is longer than the first section (in areas carrying the paper) (Fig. 1)
In respect to claims 10 and 12, Elias et al. disclose the body comprising a pair of hook proximate to ends of the body (Fig. 1), wherein the hook is configured to mount a hanger bar on support rails 40 and support a hanging file folder (Fig. 1).
In respect to claim 11, Elias et al. disclose that the body may comprise aluminum metal (Col. 5, 64-66).
In respect to claim 13 and 16-18, Elias et al. disclose the claimed invention for the reasons stated above, wherein portions of the hooks have flat planar portions which are “blunt” (Fig. 3)
In respect to claims 19 and 20, Elias et al. disclose the claimed invention for the reasons stated above. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (US 3,850,488).
In respect to claims 4-5, although Elias et al. disclose 90 degrees and this is believed to be “about 110 degrees”, it would have been obvious to provide a slightly different angle between the sections e.g. exactly between 110-130 degrees.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, bending the sheet material at any appropriate any near that shown in the Figures.  In particular, Elias et al. disclose that the concavo-convex shape is to provide stiffness in all directions (Col. 2, 5-11), and wherein “angular” shape is the only critical component, and one of ordinary skill would easily glean a concavo-convex shape of exactly 110-130 degrees to perform the same stiffness and structural strength.
In respect to claim 6, Elias et al. disclose various materials, but do not disclose a thickness, e.g. “less than about 0.5 mm”, however, items such as “extruded aluminum” are known to be provided in particular thicknesses (gauges) and it would have been obvious to select an aluminum with a sheet thickness less than about 0.5 mm as a matter of material choice, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In respect to claims 8-9, Elias et al. appear to show the relative dimension claimed.  Regardless, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
 
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (US 3,850,488) in view of Porteous et al. (US 3,244,179).
Elias et al. disclose the claimed invention for the reasons stated above, including a “blunt” portion comprising a flat surface, however, Porteous et al. teach similar hooks with portions being formed blunt by bending the sections in a curve, forming a “lip” (Col. 2, 16-29; Figs. 6-7).  It would have been obvious to provide the portion of the hooks which slide in Elias et al. with bent sections forming a curve “lip” in view of Porteous et al. to reduce scraping and noise when sliding (Col. 2. 20-23).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hatch (US 2,749,915), Schiesser et al. (DE 4,218,936), Twinlock (GB 1,315,887), and Thrope et al. (US 10,099,504), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F from 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637